Citation Nr: 1229304	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1968.  He Veteran was awarded the Combat Infantryman Badge for service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a December 2009 VA Form 21-4142 the Veteran stated that his PTSD has exacerbated his asthma.  In October 2004, the RO denied service connection for asthma.  It therefore appears that the Veteran is seeking to reopen his claim of entitlement to service connection for asthma.  The claims file is absent for evidence that the RO has addressed this claim since 2004.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

In April 2012, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased evaluation for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had acoustic trauma incurred in combat with the enemy.  

2.  The Veteran has tinnitus that had onset during his active duty.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

During the hearing before the undersigned, the Veteran testified that he was exposed to acoustic trauma in the form of exploding ordnance during combat service.  He testified that he experienced ringing in his ears contemporaneous to that exposure.  A report of VA examination from December 2004 documents that the Veteran reported currently experiencing ringing in his ears, which the examiner indicated was tinnitus, and the Veteran reported that the tinnitus began during military service and had become progressively worse.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

A page from the Veteran's military personnel file documents his participation in the Tet Counter Offensive and that he was awarded the Combat Infantryman Badge.  His DD 214 also shows that he was awarded the Combat Infantryman Badge.  The Board finds these facts sufficient to establish that he engaged in combat with the enemy during his active service.  

Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that VA errs when it conflates the question of exposure to an injurious event during combat service to whether or not permanent injury from combat service occurred is error.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012)  In that case Mr. Reeves had reported that he was exposed to acoustic trauma during service and had hearing loss in service, but VA applied § 1154(b) only to the exposure to acoustic trauma, and not to incurrence of the injury.  The Federal Circuit explained that "[i]f Reeves had been able to use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would have been far easier for him to establish that there was a nexus between his military service and the severe bilateral sensorineural hearing loss with which he was afflicted after leaving the military."  Id. at 999.  The Federal Circuit explained that 38 U.S.C.A. § 1154(b) requires VA to both accept the event (exposure to acoustic trauma) and that the acoustic trauma caused hearing loss during service.  

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves, 988 F.3d at 1000.  

 "Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.""  Barr v. Nicholson, 21 Vet. App. 303, 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the instant case, the Veteran's report of ringing in the ears is competent evidence.  The December 2004 examination report referring to these symptoms as tinnitus is evidence that the Veteran does have tinnitus.  

His report of continuity of symptomatology is sufficient evidence to establish that the tinnitus had onset during service and has been present since service.  See Davidson v. Shinseki 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it is error for the Board to categorically reject non-expert nexus opinions).  Indeed, it is only the Veteran who can provide evidence as to whether he has ringing in the ears, when the ringing began, and if it has been present since service.  

The examiner who conducted that December 2004 examination commented as to the results of audiometric testing for hearing acuity, stating as follows:  "Because of the apparent attempt to manipulate test results by the test subject, the audiometric results are not considered reliable and do not provide an accurate representation of current hearing acuity."  That audiologist also examined the Veteran in January 2006.  The report of that examination does not provide any additional information with regard to tinnitus.  The examiner did not provide any nexus information in either report.  

The Board has considered the audiologist's comments but does not find those comments to be clear and convincing evidence that the Veteran did not suffer acoustic trauma during service or that he did not experience symptoms of tinnitus - ringing in the ears - during service.  The examiner expressed his concerns as an apparent attempt by the Veteran to manipulate those tests. This is not sufficient evidence for a finding that the Veteran's reports that he has had symptoms of tinnitus since service to be other than credible.  

As application of 38 U.S.C.A. § 1154(b) is sufficient to establish that the Veteran had acoustic trauma during service and symptoms of tinnitus during service, the in-service element for a service connection claim is satisfied.  His reports symptoms and the audiologist's reference to those symptoms as of symptoms of tinnitus is sufficient to satisfy the present disability element of a service connection claim.  His reports that he has had these symptoms since their onset during service is sufficient to satisfy the nexus element of a service connection claim.  As all elements are satisfied, service connection for tinnitus must be granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought with regard to the appeal of the RO's denial of service connection for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for tinnitus is granted.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in substantiating his claims by providing adequate examinations and obtaining adequate medical opinions with regard to entitlement to service connection for bilateral hearing loss and for an increased rating for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

In December 2004, VA afforded the Veteran an audiology examination.  The VA Form 10-2364 includes a notation of "unable to complete due to equip. failure."  The examiner did say that testing revealed moderately severe and severe hearing loss at various frequencies and the recorded values are probative of a finding that the Veteran has a bilateral hearing loss disability.  The examiner stated that the acoustic reflex thresholds and the speech recognition tests were inconsistent with the puretone condition thresholds obtained and that "[b]ecause of the apparent attempt to manipulate test results by the test subject, the audiometric results are not considered reliable and do not provide an accurate representation of current hearing acuity."  No diagnosis or nexus opinion was provided.  

Another examination was conducted in January 2006.  Puretone thresholds recorded in the VA Form 10-2364 again are probative of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The examiner stated that the audiologic findings were inconsistent and that speech reception thresholds were in poor agreement with the frequency puretone average, bilaterally.  The examiner stated that "due to inconsistent responses by the veteran during audiometric testing the reported test results are not considered reliable and do not provide an accurate representation of current hearing sensitivity.  Therefore an opinion will not be offered at this time."  

At this point the evidence is not clear as to whether the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Although he has submitted private audiology findings that show a hearing loss disability under § 3.385, the lack of reliable results from VA audiology testing on two occasions and the comments of the audiologist in the December 2004 examination report indicate to the Board that further testing is necessary.  

The 2004 examination is inherently flawed because the examiner indicated that the examination could not be completed due to equipment failure.  The language in that report that the Veteran apparently attempted to manipulate the results of the test is evidence that the Veteran did not cooperate with VA in developing his claim.  The Veteran is accountable for a willful failure to cooperate with VA in developing his claim and such conduct raises "the possibility of an adverse finding of fact that can be overturned only by the [Veteran] Court's determination that the finding was clearly erroneous."  Turk v. Peake, 21 Vet. App. 565, 570-71 (2008).  

From the two examination reports, including the language "apparent attempt to manipulate test results," the Board cannot conclude that the Veteran willfully failed to cooperate with VA in developing his claim.  Based on this reasoning, the Board finds that VA must afford the Veteran another opportunity to undergo audiology testing to determine if he has a hearing loss disability for VA purposes, and whether any hearing loss disability or tinnitus had onset during or was caused by exposure to acoustic trauma during active service.  

In his June 2007 substantive appeal, the Veteran stated that he has submitted competent medical evidence and a competent medical opinion from Dr. "C.A." and contended that VA should resolve reasonable doubt in his favor even if he is unable to receive a reliable examination from VA.  

VA has a duty to consider the credibility of evidence, including test results.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The statements of the audiologist in the 2004 report raise the credibility issue.  Furthermore, VA is not required to rely on a private audiologist's statements.  Kowalski v. Nicholson, 19 Vet. Ap. 171, 177 (2005).  Rather VA has discretion to decide if additional development is necessary.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

Unlike the tinnitus issue, whether a hearing loss disability exists is defined by specific test results.  Moreover, the evidence as to a hearing loss disability includes the Veteran's report in a November 1968 separation report of medical history that he did not then have nor had ever had hearing loss; there is no similar statement with regard to ringing in the ears.  This presents a rather complex evidentiary picture; one that requires additional expert evidence for resolution of the nexus question.  For these reasons the Board finds that VA must afford the Veteran another opportunity for an audiology examination to determine whether he has a hearing loss disability, and, if so, whether there is a nexus between such disability and his active service.  

If, after testing, the examiner concludes that the Veteran willfully failed to cooperate with VA by attempting to manipulate the test results, the examiner must provide a detailed explanation as to how he or she reached the conclusion.  

Now the Board turns to an explanation as to why VA must afford the Veteran another examination to determine the severity of his PTSD.  During the April 2012 hearing, the Veteran testified that he is unable to work because of his PTSD.  He testified that prior to retiring from his job, his supervisor changed his assignment and duties because of his combativeness and difficulty with relationships with co-workers.  He testified that he is socially isolated, that he has difficulty with anger, suffers from panic attacks three to four times per week, is sometimes depressed, and has had thoughts of suicide.  His spouse testified that the Veteran does not sleep through the night and seems to be paranoid.  

Following the Veteran's original claim of entitlement to service connection for PTSD a VA examination was conducted in February 2004.  Service connection for PTSD was granted in an October 2004 rating decision and a 50 percent evaluation was assigned.  He filed his current claim for an increased evaluation in June 2007.  VA examinations were conducted in December 2007 and December 2009.  

All three examinations have been conducted by the same individual.  The reports of these examinations contain minimal information.  Indeed, none of the examination reports contains extensive findings.  In the December 2007 report the examiner noted that a previous examination had been conducted and that the December 2007 report should be considered a complement or follow up to the original report.  The report of the December 2009 examination indicates that the Veteran's claims file had not been reviewed.  The December 2009 examination does not provide any evidence as to panic attacks, whether the Veteran has difficulty in adapting to worklike situations, or as to his ability to establish and maintain effective relationships.  The examiner stated that the Veteran had no impairment in social functioning but the Veteran's testimony during the hearing appears to present a different disability picture.  

An adequate examination report is one that includes an analysis, as appropriate, and is "based on the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The brevity of the examination reports and the lack of review of the claims file for the December 2009 examination, leaves the record absent for an adequate examination.  Additionally, the Veteran's testimony during the April 2012 hearing raises a reasonable possibility that his disability picture may have changed since December 2009.  For these reasons, VA must afford the Veteran another examination.  

The Veteran's testimony that he retired because of PTSD symptoms, and that he is unable to work because of his PTSD, raises the issue of whether TDIU is warranted.  With regard to TDIU raised in this manner, the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held as follows:

[A] request for TIDU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for disability or disabilities, either as part of the initial adjudication of the claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here, the question of whether TDIU is warranted is part of the Veteran's claim for an increased evaluation for PTSD.  As he has perfected an appeal of his claim for such increased rating, the Board has jurisdiction over all aspects of that claim, including jurisdiction to remand the entire claim, including the TDIU question, for additional development.  Any other action, such as referral of the TDIU rather than remand, would ignore the Veterans Court's holding that whether a TDIU is warranted due to the condition on appeal is not a separate claim for benefits. 

There is insufficient evidence for the Board to determine whether the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation.  Hence, the examination with regard to his PTSD must address whether he is unemployable due to his service-connected PTSD.  Because the Board here grants the appeal as to entitlement to service connection for tinnitus, the examiner who examines him with regard to the PTSD must be a medical doctor (a psychiatrist) and must provide an explanation as to whether his PTSD renders him unemployable, either acting alone or acting together with his tinnitus.



Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing him that an audiology psychiatric examinations will be scheduled.  Inform him that failure to attend the examinations may result in an adverse adjudication or adjudications.  Inform him that failure to cooperate with the examinations, including an attempt to manipulate the test results, may result in a finding of fact adverse to his claims.  In addition, provide the Veteran with notice as to the evidence necessary to substantiate a claim of entitlement to TDIU and his and VA's respective duties in obtaining such evidence.  

2.  Schedule the Veteran for an audiology examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to record all results of puretone threshold testing and speech recognition scores.  If the examiner determines that the results are unreliable, the examiner must provide a detailed explanation of precisely why he or she finds the results unreliable and whether such unreliability is a result of the Veteran willfully not cooperating with the testing and, if so, how the examiner has made the determination of willful lack of cooperation.  The examiner is asked to provide an opinion as to whether any current hearing loss disability either (a) had onset during the Veteran's active service or (b) was caused by acoustic trauma suffered by the Veteran during his active service.  The examiner is asked to provide a complete rationale for any conclusion reached.  

3.  Schedule the Veteran for a psychiatric examination by a medical doctor specializing in psychiatry (a psychiatrist).  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify all symptoms of the Veteran's PTSD.  The examiner must specifically address whether or not his PTSD results in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The examiner must also specifically address whether or not the Veteran's PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The examiner must identify any other symptoms of the Veteran's PTSD, in addition to those enumerated in the preceding paragraphs.  

(b)  The examiner must provide a medical opinion as to whether the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation.  This opinion must also address whether the Veteran's PTSD acting together with his tinnitus renders him unable to secure and follow a substantially gainful occupation.  A complete rational must be provided for any conclusions reached.  

4.  After ensuring that the above development is completed and the examinations and opinions are adequate, readjudicate the issues of entitlement to service connection for bilateral hearing loss and entitlement to an evaluation in excess of 50 percent disabling for PTSD.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


